Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 1 of 13 Page ID #:655



    1   JAYME C. LONG                           PARAG AMIN (Bar No. 281133)
        (Bar No. 202867)                        parag@lawpla.com
    2   jayme.long@dentons.com                  LAW OFFICE OF PARAG L. AMIN, P.C.
        STEPHANIE PEATMAN                       5901 W. Century Blvd., Suite 1518
    3   (Bar No. 299577)                        Los Angeles, California 90045
        stephanie.peatman@dentons.com           Telephone: (213) 293-7881
    4   DENTONS US LLP
        601 South Figueroa Street, Suite        Attorneys for Defendants
    5   2500                                    THE PERFECT PART INC., ADAM
        Los Angeles, CA 90017                   ZINKER, CORY ZINKER.
    6   Tel: (213) 623-9300
        Fax: (213) 623-9924
    7

    8   CHRISTOPHER M. WEIMER
        (Texas Bar No. 24061894)
    9   (Pro Hac Vice)
        cweimer@pirkeybarbar.com
   10   PIRKEY BARBER PLLC
        1801 East 6th Street, Suite 300
   11   Austin, TX 78702
        Tel: (512) 322-5200
   12   Fax: (512) 322-5201

   13   Attorneys for Plaintiff
        3M COMPANY
   14

   15                      UNITED STATES DISTRICT COURT
   16      CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
   17   3M COMPANY,                                Case No. 2:20-cv-10540-JVS
                                                   (JEMx)
   18                Plaintiff,
   19         vs.                                  JOINT RULE 26(f) REPORT AND
                                                   DISCOVERY PLAN
   20   THE PERFECT PART INC.
                                                    Judge: Hon. James V. Selna
   21   ADAM ZINKER,                                Scheduling Conf: February 22, 2021
   22   CORY ZINKER.                                Time: 10:30 a.m.
                                                    Ctrm: 10C
   23                Defendants.
   24

   25

   26

   27

   28



                            JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 2 of 13 Page ID #:656



    1         Pursuant to Federal Rule of Civil Procedure (FRCP) 26(f) and this Court’s
    2   Order Setting Rule 26(f) Scheduling Conference [Dkt. 44], the following counsel
    3   for the parties to this action met and conferred via telephone conference
    4   concerning the topics outlined in this report:
    5       Christopher M. Weimer, counsel for Plaintiff 3M Company (“3M” or
    6         “Plaintiff”); and
    7       Parag Amin, counsel for Defendants, The Perfect Part, Inc., Adam Zinker
    8         and Cory Zinker (“Defendants”).
    9

   10
              1.     Synopsis:

   11
              This is an action for the alleged sales of counterfeit goods, trademark
   12   infringement, unfair competition, false designation of origin, dilution of a famous
   13   trademark, and unjust enrichment in violation of the United States Trademark
   14   (Lanham) Act, 15 U.S.C. § 1051, et seq. (as amended), as well as price-gouging
   15   and false advertising in violation of California Unfair Competition Law – Business
   16   & Professions Code, § 17200 et seq.) and common law unfair competition under
   17   California state law. Plaintiff contends that Defendants are online sellers who have
   18   sought to exploit the current COVID-19 pandemic by offering counterfeit 3M N95
   19   respirators as well as other 3M-branded products at grossly inflated prices. Plaintiff
   20   further contends that Defendants are trading on the reputation and goodwill
   21   associated with the famous 3M mark, without 3M’s authorization, and are
   22   misleading consumers into believing that Defendants are offering authorized,
   23   genuine 3M N95 respirator products, when in fact Defendants have offered
   24   counterfeit imitations.
   25         Defendants contend that all 3M-branded products offered for sale through
   26   their online eBay storefront were genuine. In the event that any 3M products at
   27   issue are determined to have been counterfeit, Defendants contend that the they
   28   had no knowledge the goods were counterfeit. Defendants further contend that the

                                                   2
                                  RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 3 of 13 Page ID #:657



    1   first-sale doctrine and their first amendment right to free speech bars Plaintiff’s
    2   claims for relief in this action. Defendants further contend that they did not engage
    3   in price-gouging and that 3M lacks standing to bring any such claim. Defendants
    4   have asserted additional affirmative defenses outlined in Defendants’ Answer [Dkt.
    5   57].
    6
               2.    Legal issues: a brief description of the key legal issues.
    7

    8          Key legal issues in this proceeding will include at least the following issues:
    9   (i) whether Plaintiff can establish that the defendant intentionally used a counterfeit
   10   mark in connection with the sale, offering for sale, or distribution of goods; (ii)
   11   whether Defendants intentionally offered counterfeit goods, and whether willful
   12   blindness is enough to show a defendant’s knowledge that a mark is counterfeit;
   13   (iii) whether the 3M trademark is famous; (iv) whether and to what extend Plaintiff
   14   is entitled to damages, injunctive relief, and attorneys’ fees and costs (v) whether a
   15   defendant’s sales of genuine goods at inflated prices infringes, tarnishes, or
   16   otherwise violates Plaintiff’s rights in the 3M trademark; and (vi) whether the first
   17   sale doctrine excuses Defendants’ liability.
   18
               3.    Damages: the realistic range of provable damages.
   19

   20          Under 15 U.S.C. § 1117(a), a plaintiff can recover a defendant’s profits, any
   21   actual damages, as well as costs of the action. If a plaintiff demonstrates that a
   22   defendant intentionally used a counterfeit mark, then by statute the Court should
   23   enter judgment for three times defendants’ profits or plaintiff’s actual damages,
   24   whichever amount is greater, together with a reasonable attorney’s fee.
   25          In the alternative, a plaintiff in a counterfeiting case may elect to recover,
   26   instead of actual damages and profit, an award of statutory damages of (1) not less
   27   than $1,000 or more than $200,000 per counterfeit mark per type of goods or
   28   services sold, offered for sale, or distributed, as the court considers just; or (2) if

                                                    3
                              JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 4 of 13 Page ID #:658



    1   the court finds that the use of the counterfeit mark was willful, not more than
    2   $2,000,000 per counterfeit mark per type of goods or services sold, offered for
    3   sale, or distributed. 15 U.S.C. § 1117(c).
    4         Here, the parties disagree as to the likely range of provable damages.
    5   Plaintiff believes provable damages are likely at the upper end of the range of
    6   statutory damages in counterfeiting cases. Defendants believe Plaintiff will not
    7   recover damages.
    8
              4.      Insurance.
    9

   10         The parties are not aware of any insurance agreement under which an
   11   insurance business may be liable to satisfy all or part of a possible judgment in in
   12   this action or to otherwise indemnify or be made to satisfy any such judgment.
   13
              5.      Motions.
   14

   15         As of the time of this filing, no motions to transfer venue, to amend
   16   pleadings, or to substitute parties or claims are contemplated other than a motion to
   17   implead one or more third-party sellers who sold 3M products to Defendants for
   18   resale. If the Parties cannot resolve this matter Defendants anticipate filing this
   19   motion no later than thirty (30) days after viewing 3M’s evidence that one or more
   20   3M products sold by Defendants were counterfeit.
   21
              6.      Discovery & Experts.
   22

   23         Subjects of anticipated discovery will include matters relevant to any and all
   24   claims and affirmative defenses raised in this action, as permitted under the Federal
   25   Rules of Civil Procedure and relevant case law. Such topics include:
   26               Defendants’ use of the 3M mark in connection with the offering of
   27                 and sale of goods;
   28


                                                     4
                             JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 5 of 13 Page ID #:659



    1                Defendants’ advertisement, marketing, and promotion of its goods
    2                  under or in connection with the 3M mark;
    3                Defendant's communications with customers regarding its goods sold
    4                  under the 3M mark;
    5                the applicable Sleekcraft factors for determining likelihood of
    6                  confusion;
    7                the facts pertinent to a determination of unfair competition under the
    8                  Lanham Act and California law;
    9                facts pertinent to a determination of dilution under the Lanham Act;
   10                facts pertinent to Plaintiff’s claims under California Unfair
   11                  Competition Law – Business & Professions Code, § 17200 et seq.)
   12                  and common law unfair competition;
   13                customer complaints regarding Defendants’ goods sold under or in
   14                  connection with the 3M mark;
   15                any evidence of actual confusion occasioned by Defendants’ use of
   16                  the 3M mark;
   17                facts pertinent to Defendants’ affirmative defenses.
   18         The parties anticipate at this time taking 3-5 depositions on each side.
   19         The parties do not propose any changes to the initial disclosures required
   20   under Fed. R. Civ. P. 26(a). Initial disclosures shall be made on or before February
   21   19, 2021.
   22         The parties do not believe that discovery should be conducted in phases or
   23   otherwise be limited to or focused on particular issues.
   24         Plaintiff has engaged in any some expedited discovery in connection with its
   25   motions for preliminary injunctive relief in this proceeding. Beyond that, no further
   26   discovery has been conducted to date.
   27         The parties are presently negotiating an ESI Order for submission to the
   28   Court. That proposed ESI Order will address any issues about disclosure,

                                                    5
                               JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 6 of 13 Page ID #:660



    1   discovery, or preservation of electronically stored information, including the form
    2   or forms in which it should be produced. The parties acknowledge that they must
    3   disclose on a privilege log any information they withhold from production based
    4   on privilege or work product protection. The parties agree to prepare and produce a
    5   privilege log that complies with FRCP 26(b)(5)(A) within a reasonable time after
    6   serving written responses to the related discovery requests/making the related
    7   document production. The parties agree that the protections provided in FRCP
    8   26(b)(4)(B) and (C) will apply equally to expert declarations as they do to expert
    9   reports, including both drafts of declarations and communications related to
   10   declarations. Under FRCP 26(b)(4), draft expert reports, notes, outlines, and any
   11   other writings leading up to an expert’s final report(s) are exempt from discovery.
   12   In addition, all communications with and all materials generated by an expert
   13   relating to this action are exempt from discovery unless relied on by the expert in
   14   forming an opinion. If an expert produces a report, the expert must produce the
   15   final report and all relied on materials.
   16
              7.     Dispositive motions.
   17

   18         The parties do not specifically anticipate the filing of any dispositive
   19   motions at this time, but reserve the right to do so, pursuant to the Scheduling
   20   Order entered in this action.
   21
              8.     Settlement and Settlement Mechanism.
   22

   23         To date, the parties have had significant discussions through counsel
   24   regarding a potential resolution of this action. Counsel for Plaintiff has shared a
   25   proposed written settlement agreement with counsel for Defendants. To date, the
   26   parties have not reached agreement on any potential terms of settlement.
   27         The parties select suggested ADR Procedure 1 – appearing before the
   28   District Judge or Magistrate Judge assigned to the case for settlement proceedings,

                                                    6
                              JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 7 of 13 Page ID #:661



    1   as the judge may conduct.
    2
              9.     Trial Estimate.
    3

    4         The parties request that any trial be conducted before a jury and
    5   estimate that the length of the trial will be 5-6 court days. The parties have not yet
    6   determined the number of witnesses that each side would call.
    7
              10.    Timetable.
    8

    9         The parties have completed the Presumptive Schedule of Pretrial Dates
   10   form and have attached it as Exhibit A
   11
              11.    Other issues.
   12

   13         The parties anticipate entry of a Protective Order governing the exchange of
   14   information through discovery and filings in this action. Plaintiff anticipates
   15   seeking a Protective Order providing not only for protection of the parties’
   16   confidential and trade secret information, but also for heightened protection of
   17   information pertaining to its methods for making determinations that specific
   18   goods offered by Defendants are counterfeit.
   19         The parties agree that communications and service of documents will occur
   20   by email. Each party shall provide the names of counsel to be copied and a
   21   distribution list that includes counsel. Service by email shall be treated as service
   22   by hand. For purposes of motions, briefs, or other court filings, ECF and service by
   23   email shall be effective on the calendar date served. For purposes of discovery
   24   requests, service by email shall be effective on the date served if served before
   25   midnight Pacific time on a given date, and, if not, shall be effective on the
   26   following date; provided that three days shall not be added to the deadline for the
   27   response in either case. For purposes of discovery responses, service by email shall
   28   be effective on the calendar date served.

                                                    7
                             JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 8 of 13 Page ID #:662



    1          12.     Conflicts.
    2
               Pursuant to the Court’s Order [Dkt. 55], which requires that “corporate
    3
        parties must identify all subsidiaries, parents and affiliates,” Plaintiff 3M Company
    4
        attaches hereto as Exhibit B a list of subsidiary and affiliated entities, which is
    5
        publicly available as part of 3M’s Form 10-K Annual Report for the fiscal year
    6
        ended December 31, 2020.
    7
               Defendant The Perfect Part, Inc., whose sole shareholders are Adam Zinker
    8
        and Cory Zinker does not have any subsidiaries, parents, or affiliate companies.
    9

   10          13.     Magistrate.
   11
               The parties do not consent to having a Magistrate preside over all of the
   12
        proceedings.
   13
        Respectfully submitted,                 Respectfully submitted,
   14
        PIRKEY BARBER PLLC                      LAW OFFICE OF PARAG L. AMIN, P.C.
   15

   16
        /s/Christopher M. Weimer                /s/ Parag L. Amin
   17

   18    Christopher M. Weimer                   Parag L. Amin
         cweimer@pirkeybarber.com                parag@lawpla.com
   19    1801 East 6th Street, Suite 300         5901 W. Century Blvd., Suite 1518
         Austin, TX 78702                        Los Angeles, CA 90045
   20    Tel: (512) 322-5200                     Tel: (213) 293-7881
         Fax: (512) 322-5201                     Fax: (213) 986-3563
   21
         and                                     Attorney for Defendants,
   22                                            The Perfect Part Inc., Adam Zinker, and
         DENTONS US LLP                          Cory Zinker
   23    Jayme C. Long
         jayme.long@dentons.com
   24    Stephanie Peatman
         stephanie.peatman@dentons.com
   25    601 South Figueroa Street
         Suite 2500
   26    Los Angeles, CA 90017
         Tel: (213) 623-9300
   27    Fax: (213) 623-9924
   28    Attorneys for Plaintiff,
         3M Company

                                                   8
                              JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 9 of 13 Page ID #:663



    1

    2
                                CERTIFICATE OF SERVICE
    3
              I hereby certify that on February 15, 2021, I electronically filed the
    4
        foregoing JOINT 26(f) REPORT AND DISCOVERY PLAN with the Clerk of
    5
        Court using the CM/ECF system which will send notification of the filing to
    6
        counsel for Defendants at:
    7

    8 Parag L. Amin
      parag@lawpla.com
    9 Law Office of Parag L. Amin, P.C.
      5901 W. Century Blvd., Suite 1518
   10 Los Angeles, CA 90045

   11 Attorney for Defendants,
      The Perfect Part, Inc., Adam Zinker,
   12 and Cory Zinker

   13
                                                 /s/ Christopher M. Weimer
   14                                            Christopher M. Weimer
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                9
                            JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 10 of 13 Page ID #:664



     1                                    EXHIBIT A
     2                        Presumptive Schedule of Pretrial Dates

     3

     4   Matter               Time     Weeks Plaintiff’s         Defendants’ Court
                                       before request            request     Order
     5                                  trial
     6   Trial date           8:30            Feb. 1, 2022       Feb. 1, 2022
                              (Tue.)
     7   File Findings of                 -1    Jan. 25, 2022    Jan. 25,
     8   Fact and                                                2022
         Conclusions of
     9
         Law
    10   Final Pretrial       11:00       -2    Jan. 17, 2022    Jan. 17,
         Conference           (Mon.)                             2022
    11
         Lodge Pretrial                   -3    Jan. 11, 2022    Jan. 11,
    12   Conference Order                                        2022
         Last day for hand-               -6    Dec. 21, 2021    Dec. 21,
    13
         service Motions                                         2021
    14   in Limine
         Last day for         1:30        -7    Dec. 13, 2021    Dec. 13,
    15
         hearing motions      (Mon.)                             2021
    16   Last day for hand-              -11    Nov. 16, 2021    Nov. 16,
    17
         serving motions                                         2021
         (other than
    18   motions in limine)
    19   Non-expert                      -15    Oct. 12, 2021    November
         Discovery cut-off                                       1, 2021
    20

    21   Additional Matters to Be Determined at Scheduling Conference

    22   Expert discovery                       Nov. 1, 2021     Dec. 6, 2021
    23   cut-off
         Rebuttal Expert                        Oct. 15, 2021    Oct. 15,
    24   Witness                                                 2021
    25   Disclosures
         Opening Expert                         Sept. 17, 2021   Sept. 17,
    26   Witness                                                 2021
    27   Disclosues
         Last day to
    28
         conduct

                                                 10
                              JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 11 of 13 Page ID #:665



     1   Settlement
     2   Conference
         Last day to amend
     3   pleadings or add
     4   parties
     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                                11
                             JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 12 of 13 Page ID #:666



     1                                    Exhibit B
     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                              12
                           JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
Case 2:20-cv-10540-JVS-JEM Document 60 Filed 02/15/21 Page 13 of 13 Page ID #:667



     1

     2

     3

     4

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28


                                              13
                           JOINT RULE 26(F) REPORT AND DISCOVERY PLAN
